Exhibit 10.54

INFORMATION IN THIS EXHIBIT IDENTIFIED BY BRACKETS IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K BECAUSE IT (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO FEDEX IF PUBLICLY
DISCLOSED.

 

 

LOGO [g817656g49i54.jpg]   

The Boeing Company     

P.O. Box 3707                

Seattle, WA 98124-2207

FED-PA-3712-MISC-1903302

Federal Express Corporation

3610 Hacks Cross

Memphis, TN 38125

 

Attention:   

Mr. Guy See

Managing Director – Aircraft Acquisitions & Sales

Subject:    [*] Reference:    Purchase Agreement No. 3712 (Purchase Agreement)
between The Boeing Company (Boeing) and Federal Express Corporation (Customer)
relating to Model 767-3S2F aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement will have the
same meaning as in the Purchase Agreement.

[*]

The information contained herein represents confidential business information
and has value precisely because it is not available generally or to other
parties. Customer will limit the disclosure of its contents to employees of
Customer with a need to know the contents for purposes of helping Customer
perform its obligations under the Purchase Agreement and who understand they are
not to disclose its contents to any other person or entity without the prior
written consent of Boeing.

 

FED-PA-3712-MISC-1903302

[*]

   Page 1

BOEING PROPRIETARY

* Blank spaces contained confidential information that has been excluded
pursuant to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material
and (ii) would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g817656g49i54.jpg]

 

Very truly yours,

 

THE BOEING COMPANY By:  

/s/ Laura Ford

Its:  

Attorney-In-Fact

ACCEPTED AND AGREED TO this

Date: May 29                        , 2019

 

FEDERAL EXPRESS CORPORATION By:  

/s/ Kevin Burkhart

Its:  

Vice President

 

FED-PA-3712-MISC-1903302

[*]

   Page 2

BOEING PROPRIETARY

* Blank spaces contained confidential information that has been excluded
pursuant to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material
and (ii) would likely cause competitive harm to FedEx if publicly disclosed.